
	
		II
		110th CONGRESS
		1st Session
		S. 2224
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mr. Obama (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require a licensee to notify the Nuclear Regulatory
		  Commission, and the State and county in which a facility is located, whenever
		  there is an unplanned release of radioactive substances.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nuclear Release Notice Act of
			 2007.
		2.Nuclear release
			 notice requirementSection 103
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended by inserting after
			 subsection d. the following:
			
				e.Notice of
				unplanned release of radioactive substances
					(1)Regulations
						(A)In
				generalNot later than 2 years after the date of enactment of the
				Nuclear Release Notice Act of
				2007, the Commission shall promulgate regulations that require
				civilian nuclear power facilities licensed under this section or section 104b.
				to provide notice of any release to the environment of quantities of fission
				products or other radioactive substances.
						(B)ConsiderationsIn
				developing the regulations under subparagraph (A), the Commission shall
				consider requiring licensees of civilian nuclear power facilities to provide
				notice of the release—
							(i)not later than 24
				hours after the release;
							(ii)to the
				Commission and the governments of the State and county in which the civilian
				nuclear power facility is located, if the unplanned release—
								(I)(aa)exceeds allowable
				limits for normal operation established by the Commission; and
									(bb)is not subject to more stringent
				reporting requirements established in existing regulations of the Commission;
				or
									(II)(aa)enters into the
				environment; and
									(bb)may cause drinking water sources to
				exceed a maximum contaminant level established by the Environmental Protection
				Agency for fission products or other radioactive substances under the Safe
				Drinking Water Act (42 U.S.C. 300f et seq.); and
									(iii)to the
				governments of the State and county in which the civilian nuclear power
				facility is located if the unplanned release reaches the environment by a path
				otherwise not allowed or recognized by the operating license of the civilian
				nuclear power facility and falls within the allowable limits specified in
				clause (ii), including—
								(I)considering any
				recommendations issued by the Liquid Radioactive Release Lessons-Learned Task
				Force;
								(II)the frequency
				and form of the notice; and
								(III)the threshold,
				volume, and radiation content that trigger the notice.
								(2)EffectNothing
				in this subsection provides to any State or county that receives a notice under
				this subsection regulatory jurisdiction over a licensee of a civilian nuclear
				power
				facility.
					.
		
